Earl Warren: Mr. Fisher, you may proceed.
O. B. Fisher: Thank you, Mr. Chief Justice. It is the position of the respondent in this case that to reverse the judgment of the Fifth Circuit in the particulars that are urged would constitute and operate effectively and conclusively as a repel of Section 10 (b) of the National Labor Relations Act and additionally, would repel and hold for not pertinent provisions of the administrative act and likewise, would set aside regulations of the Board itself. Mention has been made of the usual time for the issuance of a complaint if a complaint is issued by the Board after the filing of a charge. I would like to point out at this time that the complaint in this case was issued some 15 months after the filing of the charge and the charge will be referred to, I hope, as well as the complaint. There is no relationship between the charge and the complaint.There is only one common expression that can be found in the mete of the two. The Board issued the complaint August 17th, I believe, or the Regional Director issued the complaint August 17th, 1955. The charge was filed March 20th -- May 20th, 1954. And before we get to that, if you please, so that the question of bargaining in good faith will not be completely left out of this presentation by the respondent, I would like to say that it is the position of the respondent that the bargain in good faith that there was done by the representatives of the respondent everything that is contemplated by the National Labor Relations Act, that the respondent sought a contract, that the respondent in dealing with the negotiating committee that was to represent the respondent, Mr. Fant, himself, the owner and manager, said to those persons that he wanted them to obtain a workable contract with the union that the -- a small majority of the employees had expressed themselves. And what he wanted was a contract and that he did not want or he preferred not to have a contract of that carried in -- that carried in it a seniority clause based solely upon seniority, that is that no promotion would be made except based upon the length of time of service, that he preferred that there be no arbitration clause because he felt took -- that took the management out of his hands and out of the hands of the union so for as that's concerned. And to that, he hoped and desired that any clause in the contract with reference to a no-lockout and no-strike would carry a penalty of some guy against any person who offended against that clause, so that he could feel secure in his operation and have tranquility between himself and the employees. It is the position of the respondent that the October 17th wage increase which has been referred to was authorized and necessary that if the Board had been entitled to consider and if the Court was entitled to consider it that it would not constitute bad faith bargaining, it would not constitute a refusal to bargain. But if that wage increase was made under circumstances that are authorized in sanction by the Labor Act itself. Considerable negotiation had been carried on some probably 17 or 18 conferences before that time. And wages had been discussed and at the most recent meetings, they had not been discussed because the union refused to discuss it. It had been the position of Mr. Fant throughout a lifetime that he would pay wages at that plant equal to or in excess of wages paid by his competitors. And it became necessary for him to grant a wage increase of 7 cents an hour if he was to maintain that lifelong position that he had tried to occupy in this county seat community. We do not think the question of substantial evidence is before this Court for determination in view of this Court's decision in the Pittsburgh Steam Ship Company case, I believe it is, or in this Court said. But Congress has charged the Courts of Appeals and not this Court and I mean this Court said with reference to this subject matter with a normal and primary responsibility for granting or denying enforcement of Labor Board orders, the same consideration that should lead us to leave undisturbed by denying certiorari decisions of Courts of Appeals involved solely a fair assessment of a record on the issue of insubstantiality ought to lead us to do no more than decide that there was such a fair assessment when the case is here as this is on other legal issues. This is not the place to review a conflict of evidence nor to reverse the Court of Appeals because were we in its place, we would find the record tilting one way rather than the other though fair minded judges could find it tilting either way. It is not for us to invite review by this Court of decisions turning solely on evaluation of testimony or on a contentious consideration of the record and so forth of that determination had been made by a Court of Appeals. The Court of Appeals has not definitely and expressly decided this question of substantial evidence when and if the law of questions are ever determined adversely to the decision of that Court. The Courts of Appeals have that the October 17th wage increase should not be considered that it was barred by Section 10 (b) of the Labor Act.
Hugo L. Black: Assuming they are wrong about that, however, do you have a finding that the Board's action was not supported by (Voice Overlap) --
O. B. Fisher: Mr. Justice Black, we do not. Now, in the concurring opinion by Judge Hutcheson, Judge Hutcheson said in substance that he did not agree that there was substantial evidence supporting the charge even though the October 17th wage increase was considered that even if it was considered, why, he did not agree or something to that sense. I'm not looking at the -- I'm not looking at the opinion.
Hugo L. Black: I didn't intend you to stop. I just was looking at the opinion.
O. B. Fisher: All right, sir, it is at -- on page --
Hugo L. Black: It's printed in the Government's petition for certiorari.
O. B. Fisher: It's on page 548 of the record. And he used this language, I believe, on that subject matter were the only question in this case whether the record as a whole supports the Board's finding that is charge by the union and alleged in paragraph (8) of the complaint, respondent refused to bargain in good faith with the union in violation of Section 8 (a) (5) (1) of the Act. I would content myself with concurring in the view of the majority that under said law, N.L.R.B. v. American National Insurance Company 343 U.S. 395, it does not. And that reference is to opinion of this Court, I believe. It appears to the respondent that the issue has not been determined as to whether substantial evidence exists by the Court, that is a concurring -- that is a statement in a concurring opinion. In the event that that Court should be called upon to consider of the October 17th wage increase even though that Judge Hutcheson has indicated his feeling by what he said, it seems to me, with some certainty, it doesn't -- it's not foreclosed and it's not determined so far as the opinion is concerned. The respondent considers that the procedural issues are serious. We feel that they are important to the public. We feel that they are important to the Labor Board itself. And such questions are certainly important Fant Milling Company. The charge was filed May 20th, 1954 and served May 21, 1954. The charge is in the record at page 20 and an attention is directed to two parts of that charge, one, this broad and usual and customary allegation that found in complaints and charges universally so far as I'm concerned and that doesn't extend very far, if you please. Two, on or about November 20th, 1953, it, by its officers, agents and employees, refused to bargain collectively with the authorized agents of American Federation of Grain Millers A.F. of L. chosen by a majority of its employees at its plant to represent them for the purposes of collective bargaining in respect to the rates of pay, wages, hours of employment and other conditions of employment, which follows the language of the Act itself and is the usual allegation in a charge and in every charge, so far as I am concern. And then it's alleged in the next paragraph to top of page 21, on or about to date set out as fair names below, it, by its officers, agents and employees, terminated the employment of four named persons because of their membership and activities in behalf of American Federation of Grain Millers A.F. of L., a labor organization.And at all times since such date, it has refused and does now refused to employ the above named employees. Attention is directed to the charge because it's considered by the respondent to be important in this case. That charge was filed -- was served May 21st on the respondent. And true as said by Mr. Manoli, it contains in the printed form has engaged in and is now engaging in unfair labor practice. And we say that the most it can say is that on March -- on May 20th, the date of filing that is alleged an unfair labor practice was being engaged in. Please note, as shown by the record, page 25, that on July 13th, 1904, the Regional Director advised the parties and gave notice that the evidence was insufficient to support the allegations contained in the charge and that he was refusing to issue a complaint on the charge. That was July 13th, 1954. In that notice as usual, he directed the procedure for perfecting an appeal from his ruling and decision. That was made after the investigation that was referred to by our adversaries. And he -- the Regional Director acted, refused to issue the complaint and the union then, through the same persons that filed the charge, are represented by counsel, filed a petition or a request, I believe, is called in the Act or in the regulation, with the General Counsel to review that decision by the Regional Director. And the rules and regulations are specific on that subject matter. The administrative act provides, among other things, of course, Section 1002, every agencies shall separately state and currently publish in the federal register, one, description of its central field organization and so forth, statements of general course, two, statements of general course and method by which it functions are channeled and determined including the nature and requirements of all formal or informal procedure available as well as forms and instructions as to the scope and contents of all papers and so forth, three, shall make and publish by interrelation substantiative rules adapted as authorized by law and statements of general policy or interpretation formulated and adapted by the agency for the guidance of the public. And then, if you please, no person shall, in any manner, be required to resort to organization or procedure not so published. Now, pursuing to that requirement, the Labor Board did publish its rules and regulations including Section 102.12 wherein it sets out what a charge shall contain a clear and precise statement of the facts upon which of the facts affecting commerce and so forth. 100 -- Section 101, that section thus mentioned provides for the filing of the Section 102.19 provide for the filing of the charge. And then, if, after the charge has been filed, the Regional Director declines to issue a complaint, he shall so advise the parties from writing accompanied by a sample statement of the procedural or other grounds. The person making the charge may obtain a review of such action by filing a request. That was done. And seeing the warning on my time, I certainly will not proceed further with that except to say, that to now hope, that for the first time that the Regional Director can withdraw an action while it's on appeal before it is acted on by the General Counsel will superimpose his functions above that of the General Council adversely to what is intended by the law as understood by us. The fatal question in this proceeding is with reference to the limitation of requirement that the six months shall be a cutoff date. The Board found that November 21st, 1953 was the cutoff date. The complaint in this case was issued some 10 months after the alleged wage increase. The charge was filed some five months ahead of that time, so you have some 14 or 15 months of intervening in which this wage increase occurred. If is to be held that this -- the Board has jurisdiction in such case, you certainly will be giving to the Board carte blanche authority to proceed and file any character of complaint, as was mentioned by Justice Black maybe as having been done at one time without regard to whether a charge has been filed or what's contained in the charge. There is nothing related -- there is no relation between the wage increase and the allegation contained in the charge. The National Licorice case, we think, supports our position very definitely. And I regret that time will not permit reading an excerpt from that decision. There, and the question presented with the Board in this case, is presented to this Court in such a way that if this case is reversed in the language of the question submitted by the Board, then there will go out the window everything that has been stated in this argument by the petitioner with reference to related acts because the question is so framed that there need be no connection between the charge or any allegation in the charge and the complaint. We submit to this Court that the judgment of the Fifth Circuit should be affirmed. And I thank you very much for listening to me.